UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-7876


CHRISTOPHER L. HARRIS,

                Petitioner - Appellant,

          v.

KAREN F. HOGSTEN, Warden,

                Respondent - Appellee.



Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Senior
District Judge. (1:13-cv-11595)


Submitted:   March 27, 2014                  Decided:    April 1, 2014


Before MOTZ, Circuit     Judge,   and   HAMILTON   and   DAVIS,   Senior
Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher L. Harris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Christopher L. Harris, a federal prisoner, appeals the

district     court’s    order    accepting      the     recommendation            of    the

magistrate    judge    and    denying    relief    on    his       28   U.S.C.     § 2241

(2012)   petition.       We     have   reviewed    the     record        and    find     no

reversible    error.         Accordingly,      although       we    grant      leave      to

proceed in forma pauperis, we affirm for the reasons stated by

the   district      court.      Harris    v.    Hogsten,        No.     1:13-cv-11595

(S.D.W. Va. Nov. 13, 2013).               We deny Harris’ motion for an

injunction in which he seeks immediate release from prison.                              We

dispense     with    oral     argument    because       the        facts    and        legal

contentions    are     adequately      presented   in     the      materials       before

this court and argument would not aid the decisional process.



                                                                               AFFIRMED




                                         2